C. D. San Juan. Tercería de bienes inmuebles.
Vistos los artículos 36 y 397 del Código de Enjuiciamiento Civil y la certificación que se acompaña a la moción de los apelantes en relación con la alegación sép-tima de la moción de la demandada y para que se anule la orden dictada por este tribunal con fecha 4 de diciembre de 1926; y no habiendo la parte apelada atacado la fianza prestada por los apelantes en cuanto a su forma o suficien-cia, no ha lugar a la referida moción para que se anule dicta orden.